FILED
                             NOT FOR PUBLICATION                            DEC 16 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DOUGLAS ARMANDO LINAREZ DE                       No. 09-73835
LEON,
                                                 Agency No. A072-542-775
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Douglas Armando Linarez de Leon, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny petitioner’s
request for oral argument.
application for asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §1252.

We review for substantial evidence the agency’s factual findings. Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and grant in

part the petition for review, and we remand.

      Substantial evidence supports the BIA’s denial of Linarez de Leon’s CAT

claim because Linarez de Leon failed to show it is more likely than not he would

be tortured by the Guatemalan government, or with its consent or acquiescence.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Thus, Linarez de

Leon’s CAT claim fails.

      In denying Linarez de Leon’s asylum and withholding of removal claims,

the agency found Linarez de Leon failed to establish a nexus to a protected ground.

When the IJ and BIA issued their decisions in this case, they did not have the

benefit of this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th

Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-

Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in Matter of

M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-,




                                          2                                      09-73835
26 I. & N. Dec. 208 (BIA 2014). Thus, we remand Linarez de Leon’s asylum and

withholding of removal claims to determine the impact, if any, of these decisions.

See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

       In light of this remand, we do not reach Linarez de Leon’s remaining

challenges to the agency’s denial of his asylum and withholding of removal claims

at this time.

       Each party shall bear its own costs for this petition for review.

       PETITION FOR REVIEW DENIED in part; GRANTED IN PART;

REMANDED.




                                           3                                  09-73835